Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into on November 13, 2012, by and between Zhone Technologies, Inc., a
Delaware corporation (the “Company”) and Mory Ejabat (“Executive”).

WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement dated as of November 8, 2007 (the “Prior
Agreement”);

WHEREAS, the Company desires to continue to engage Executive as Chief Executive
Officer of the Company and Executive desires to continue to be so engaged by the
Company in such position, on the terms and conditions set forth and described
herein; and

WHEREAS, the parties desire to amend and restate the Prior Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties agree as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve, subject to the provisions of this Agreement, as an
employee of the Company in the position of Chief Executive Officer. Executive
shall perform all services and acts necessary to fulfill the duties and
responsibilities of his position and shall render such services on the terms set
forth herein and shall report to the Company’s Board of Directors (the “Board of
Directors”). In addition, Executive shall have such other executive and
managerial powers and duties with respect to the Company as may reasonably be
assigned to him by the Board of Directors, to the extent consistent with his
positions and status as set forth above. Except as otherwise approved by a
majority of the Board of Directors, Executive agrees to devote a majority of his
business time, attention and energies to the performance of the duties assigned
hereunder, and to perform such duties diligently, faithfully and to the best of
his abilities. Except as otherwise approved by a majority of the Board of
Directors, Executive agrees to refrain from any business activity that does,
will or could reasonably be deemed to materially conflict with the best
interests of the Company.

2. Term. The term of Executive’s employment pursuant to this Agreement is for
the four-year period (the “Term”) commencing on the date hereof and terminating
on the fourth (4th) anniversary of the date hereof (the “Expiration Date”), or
upon the date of earlier termination of employment pursuant to Section 8 of this
Agreement; provided, however, that commencing on the Expiration Date and each
anniversary thereafter the Term shall automatically be extended for one
additional year unless, not later than ninety (90) days prior to any such
anniversary, either party hereto shall have notified the other party in writing
hereto that such extension shall not take effect.

3. Place of Performance. The Executive shall perform his duties and conduct his
business at the principal executive offices of the Company, except for required
travel on the Company’s business.

4. Compensation.

(a) Salary. Executive’s salary shall be determined on at least an annual basis
by the Compensation Committee of the Board of Directors (the “Annual Salary”)
and payable in accordance with the Company’s regular payroll practices. All
applicable withholding taxes shall be deducted from such payments.

(b) Bonus. During each year of the Term, the Board of Directors shall review the
Executive’s performance, and may, in its sole discretion, cause to be paid to
Executive a bonus in addition to the Annual Salary.

5. Business Expenses. During the Term, the Company will reimburse Executive for
all ordinary and necessary business expenses incurred by him in connection with
his employment upon timely submission by the Executive of receipts and other
documentation in conformance with the Company’s normal procedures.

 

1



--------------------------------------------------------------------------------

6. Vacation, Holidays and Sick Leave. During the Term, Executive shall be
entitled to paid vacation, paid holidays and sick leave in accordance with the
Company’s standard policies for its officers.

7. Benefits. During the Term, Executive shall be eligible to participate fully
in all health benefits, insurance programs, pension and retirement plans and
other employee benefit and compensation arrangements (collectively, the
“Employee Benefits”) available to officers of the Company generally.

8. Termination of Employment.

(a) Notwithstanding any provision of this Agreement to the contrary, employment
of Executive hereunder shall terminate on the first to occur of the following
dates:

(i) the date of Executive’s death or adjudicated incompetency;

(ii) the date on which Executive shall have experienced a Disability (as defined
below), and the Company terminates Executive’s employment on account of
Disability;

(iii) the date on which Executive’s employment is terminated by the Company for
Cause (as defined below);

(iv) expiration of the Term;

(v) the date on which Executive’s employment is terminated by the Company for
any reason other than the reasons set forth in (i) through (iv) above;

(vi) the date on which Executive resigns his employment for Good Reason (as
defined below); or

(vii) the date on which Executive resigns his employment for a reason other than
Good Reason.

(b) For purposes of this Agreement, “Disability” shall mean an illness, injury
or other incapacitating condition as a result of which Executive is
substantially unable to perform the services required to be performed under this
Agreement for (i) one hundred eighty (180) consecutive days during the Term; or
(ii) a period or periods aggregating more than two hundred forty (240) days in
any period of twelve (12) consecutive months during the Term. In the event the
Company seeks to terminate Executive’s employment due to Disability, the Company
shall give notice to Executive of the termination of Executive’s employment for
Disability. Executive agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests made by the Company from time to time. Any determination as to the
existence of a Disability shall be made by a physician approved by the Board of
Directors and by Executive (or, if Executive is unable to give such approval, by
Executive’s representative), which approval shall not be unreasonably withheld
by the Board of Directors or Executive.

(c) For purposes of this Agreement, “Cause” shall mean the occurrence of any of
the following events:

(i) The reasonable determination of the Board of Directors that Executive has
willfully or continually failed to substantially perform his duties with the
Company.

Notwithstanding the foregoing, Cause shall only exist under this Section 8(c)(i)
if:

(A) the Board of Directors has given Executive written notice that it has
reasonably determined Executive has willfully or continually failed to
substantially perform his duties with the Company, which notice shall identify
with specificity the duties the Board of Directors has reasonably determined
Executive to have willfully or continually failed to substantially perform; and

 

2



--------------------------------------------------------------------------------

(B) at the end of the period ending sixty (60) days from the date on which the
notice in Section 8(c)(i)(A) is given by the Board of Directors to Executive,
the Board of Directors reasonably determines that Executive has failed to cure
the willful or continual failure to substantially perform his duties identified
with specificity in the written notice described in Section 8(c)(i)(A);

(ii) Executive’s conviction of, guilty plea to, or entry of a nolo contendere
plea to a felony.

(iii) The reasonable determination of the Board of Directors that Executive has
engaged in willful or reckless misconduct that has caused or is reasonably
likely to cause demonstrable and material financial injury to the Company.

Notwithstanding the foregoing, Cause shall only exist under this
Section 8(c)(iii) if:

(A) the Board of Directors has given Executive written notice that the Board of
Directors has reasonably determined that Executive has committed willful or
reckless misconduct which has caused or is reasonably likely to cause
demonstrable and material financial injury to the Company, which notice shall
identify with specificity the willful or reckless misconduct the Board of
Directors has reasonably determined Executive to have committed; and

(B) at the end of the period ending sixty (60) days after the date on which the
notice described in Section 8(c)(iii)(A) is given by the Board of Directors to
Executive, the Board of Directors reasonably determines that Executive has
failed to cure the willful or reckless misconduct identified with specificity in
the notice described in Section 8(c)(iii)(A); or

(iv) Executive’s willful and material breach of Sections 11, 12, or 13 of this
Agreement.

Notwithstanding the foregoing, Cause shall only exist under this
Section 8(c)(iv) if:

(A) the Board of Directors has given written notice to Executive of its intent
to terminate Executive for Executive’s willful and material breach of
Section 11, 12, or 13 of this Agreement; and

(B) Executive has failed to cure the adverse effects of Executive’s willful and
material breach of Section 11, 12, or 13 of this Agreement within the time
period afforded Executive in the Board of Directors’ notice described in
Section 8(c)(iv)(A), which time period shall be no less than sixty (60) days
after the Company provides Executive with notice of the Board of Directors’
intent to terminate Executive for Cause.

For purposes of Sections 8(c)(i), (iii) and (iv), an act on Executive’s part
shall not be deemed “willful,” “reckless,” or “continual” if done by Executive
in good faith and with reasonable belief that the act was in the best interest
of the Company.

(d) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without the Executive’s consent:

(i) a material diminution in Executive’s base compensation;

(ii) a material diminution in Executive’s authority, duties or responsibilities,
including a requirement that Executive report to a corporate officer or employee
instead of reporting directly to the Board of Directors;

(iii) a material change in the geographic location at which Executive must
perform his duties; or

 

3



--------------------------------------------------------------------------------

(iv) any other action or inaction that constitutes a material breach by the
Company of its obligations to Executive under this Agreement.

Notwithstanding the foregoing, Good Reason shall only exist if Executive shall
have provided the Company with ninety (90) days written notice of the initial
occurrence of any of the foregoing events or conditions, and the Company fails
to eliminate the conditions constituting Good Reason within thirty (30) days
after receipt of written notice of such event or condition from Executive.
Executive’s termination by reason of resignation from employment with the
Company for Good Reason shall be treated as involuntary. Executive’s resignation
from employment with the Company for Good Reason must occur within two (2) years
following the initial existence of the act or failure to act constituting Good
Reason.

9. Compensation in Event of Termination. Upon termination of the Term for any
reason, the Company shall have no further obligation to Executive except to pay
the amounts set forth in this Section 9.

(a) In the event Executive’s employment is terminated pursuant to Sections
8(a)(i), (ii), (iii) (iv), or (vii) during or at the expiration of the Term,
Executive or his estate, conservator or designated beneficiary, as the case may
be, shall be entitled to payment of any earned but unpaid Annual Salary through
the date of termination, as well as any accrued vested benefits and unreimbursed
business expenses to which Executive is entitled. Following any such
termination, neither Executive nor his estate, conservator or designated
beneficiary shall be entitled to receive any other payment provided for
hereunder with respect to any period after such termination, except as Executive
may otherwise be entitled pursuant to any employee benefit plan.

(b) In the event Executive’s employment is terminated pursuant to
Section 8(a)(v) or (vi) during the Term and such termination occurs prior to a
“Change in Control” (as such term is defined in the Company’s 2001 Stock
Incentive Plan, as amended), Executive shall be entitled to receive, as his sole
and exclusive remedy, (x) payment of any earned but unpaid Annual Salary through
the date of termination, as well as any accrued vested benefits and unreimbursed
business expenses to which Executive is entitled and (y) a lump sum payment
equal to the greater of (i) Executive’s Annual Salary as in effect immediately
prior to the date of termination or (ii) two (2) times Executive’s 2008 annual
base salary prior to giving effect to any voluntary salary reduction (which
annual base salary was $825,000 prior to giving effect to any such reduction),
which amount shall be paid in exchange for a standard release of claims.
Executive will not receive the severance in this Section 9(b) if he does not
sign the release of claims within fifty (50) days following his date of
termination, or he revokes the release. The severance will be paid on the eighth
(8th) day following the effective date of the release.

(c) In the event Executive’s employment is terminated pursuant to
Section 8(a)(v) or (vi) during the Term and such termination occurs following a
Change in Control, Executive shall be entitled to receive, as his sole and
exclusive remedy, (x) payment of any earned but unpaid Annual Salary through the
date of termination, as well as any accrued vested benefits and unreimbursed
business expenses to which Executive is entitled and (y) a lump sum payment
equal to the greater of (i) Executive’s Annual Salary as in effect immediately
prior to the date of termination or (ii) three (3) times Executive’s 2008 annual
base salary prior to giving effect to any voluntary salary reduction (which
annual base salary was $825,000 prior to giving effect to any such reduction),
which amount shall be paid in exchange for a standard release of claims.
Executive will not receive the severance in this Section 9(c) if he does not
sign the release of claims within fifty (50) days following his date of
termination, or he revokes the release. The severance will be paid on the eighth
(8th) day following the effective date of the release.

(d) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and, accordingly, the severance payments payable under Sections 9(b)(y)
and 9(c)(y) shall be paid no later than the later of: (i) the fifteenth
(15th) day of the third month following Executive’s first taxable year in which
such severance benefit is no longer subject to a substantial risk of forfeiture,
and (ii) the fifteenth (15th) day of the third month following the first taxable
year of the Company in which such severance benefit is no longer subject to a
substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder.
To the extent applicable, this Agreement shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.

 

4



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement, if at the time
of Executive’s termination of employment with the Company Executive is a
“specified employee” as defined in Code Section 409A, as determined by the
Company in accordance with Code Section 409A, to the extent that the payments or
benefits under this Agreement are subject to Code Section 409A and the delayed
payment or distribution of all or any portion of such amounts to which Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i), then such portion shall be
paid or distributed to Executive during the thirty (30) day period commencing on
the earlier of (x) the date that is six (6) months following Executive’s
termination of employment with the Company, (y) the date of Executive’s death,
or (z) the earliest date as is permitted under Code Section 409A.

10. Representations.

(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms. The Company acknowledges and agrees that Executive is serving as an
executive officer and/or director of DictumNet, Inc. and Ejent Group, LLC, in
addition to his position with the Company, and that such other business
activities are permissible under the terms of this Agreement.

(b) The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.

11. Disclosure and Assignment of Inventions.

(a) Executive has provided on Exhibit A, attached hereto, a list describing all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made by Executive prior to employment with the Company, which
belong to Executive alone or jointly with others, which relate to the Company’s
proposed business, products or research and development, and which are not
assigned to the Company; if “none” is stated on Exhibit A, Executive therefore
represents that there are no such inventions, works of authorship, developments,
improvements or trade secrets.

(b) Executive agrees to promptly make full written disclosure to the Company,
will hold in trust for the sole right and benefit of Company, and hereby assigns
to Company all right, title, and interest in and to any and all inventions (and
patent rights with respect thereto), original works of authorship (including all
copyrights with respect thereto), developments, improvements or trade secrets
which Executive may solely or jointly conceive or develop or reduce to practice,
or cause to be conceived or developed or reduced to practice during the Term.

(c) Executive understands that the provisions of this Agreement requiring
assignment to the Company do not apply to any invention made by an employee of
the Company which qualifies fully under the provisions of Section 2870 of the
California Labor Code which provides:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under Subdivision (a), the provision
is against the public policy of this state and is unenforceable.”

Executive agrees to advise the Company promptly in writing of any inventions
that he believes meet the criteria of Section 2870 of the California Labor Code,
and will also provide at that time to the Company in writing all evidence
necessary to substantiate that belief. The Company will keep in confidence and
will not disclose to third parties without Executive’s consent any confidential
information disclosed in writing to the Company relating to inventions that
qualify fully under the provisions of Section 2870 of the California Labor Code.

 

5



--------------------------------------------------------------------------------

12. Confidentiality. Executive acknowledges that in his employment hereunder he
will occupy a position of trust and confidence. The Executive covenants and
agrees that he will not at any time during and after the end of the Term,
directly or indirectly, use for his own account, or disclose to any person, firm
or corporation, other than authorized officers, directors and employees of the
Company or its subsidiaries, Confidential Information (as hereinafter defined)
of the Company and its subsidiaries or affiliates. As used herein, “Confidential
Information” means information about the Company and its subsidiaries or
affiliates of any kind, nature or description, including but not limited to, any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
which is disclosed to or otherwise known to the Executive as a direct or
indirect consequence of his association with the Company, which information is
not generally known to the public or in the businesses in which the Company is
engaged or which information relates to specific investment opportunities within
the scope of the Company’s business which were considered by the Executive or
the Company during the term of this Agreement. Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries, and that such information gives the Company
and its subsidiaries a competitive advantage. Executive agrees to deliver or
return to the Company, at the Company’s request at any time or upon termination
or expiration of his employment or as soon thereafter as possible, all
documents, computer tapes and disks, records, lists, data, drawings, prints,
notes and written information (and all copies thereof) furnished by the Company
and its subsidiaries or affiliates or prepared by Executive during the term of
his employment by the Company and its subsidiaries or affiliates.

13. Nonsolicitation.

(a) Customers and Suppliers. During the Term and, for a period of nine
(9) months beyond the expiration of the Term, Executive shall not, directly or
indirectly, influence or attempt to influence customers or suppliers of the
Company or any of its subsidiaries or affiliates to divert their business to any
competitor of the Company.

(b) Employees. Executive recognizes that he will possess confidential
information about other employees of the Company and its subsidiaries and
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customers of
the Company and its subsidiaries and affiliates. Executive recognizes that the
information he will possess about these other employees is not generally known,
is of substantial value to the Company and its subsidiaries in developing its
business and in securing and retaining customers, and will be acquired by him
because of his business position with the Company and its subsidiaries and
affiliates. Executive agrees that, during the Term and for a period of nine
(9) months beyond the expiration of the Term, he will not, directly or
indirectly, induce, solicit or recruit any employee of the Company or its
subsidiaries or affiliates for the purpose of being employed by him or by any
competitor of the Company on whose behalf he is acting as an agent,
representative or employee, and that he will not convey any such confidential
information or trade secrets about other employees of the Company and its
subsidiaries or affiliates to any other person.

(c) Reasonableness of Relief; Blue Penciling. Executive acknowledges and agrees
that the covenants and agreements contained herein are reasonable and valid in
geographic and temporal scope and in all other respects and are reasonably
necessary to protect the Company. If any court determines that any of the
covenants and agreements contained herein, or any part thereof, is unenforceable
because of the duration or geographic scope of such provision, such court shall
have the power to reduce the duration or scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable to
the maximum extent permitted by applicable law.

14. Rights and Remedies upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of this Agreement, the
Company and its subsidiaries, affiliates, successors or assigns shall have the
following rights and remedies, each of which shall be independent of the others
and severally enforceable, and each of which shall be in addition to, and not in
lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, successors or assigns at law or in equity under this
Agreement or otherwise:

(a) Specific Performance. The right and remedy to have each and every one of the
covenants in this Agreement specifically enforced and the right and remedy to
obtain injunctive relief, it being agreed that any breach or threatened breach
of any of the nonsolicitation or other restrictive covenants and agreements
contained herein would cause irreparable injury to the Company and its
subsidiaries, affiliates, successors or assigns and that money damages would not
provide an adequate remedy at law to the Company and its subsidiaries,
affiliates, successors or assigns.

 

6



--------------------------------------------------------------------------------

(b) Accounting. The right and remedy to require Executive to account for and pay
over to the Company and its subsidiaries, affiliates, successors or assigns, as
the case may be, all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive that result from any transaction
or activity constituting a breach of this Agreement.

(c) Enforceability in all Jurisdictions. Executive intends to and hereby confers
jurisdiction to enforce each and every one of the covenants and agreements
contained herein upon the courts of any jurisdiction within the geographic scope
of such covenants and agreements. If the courts of any one or more of such
jurisdictions hold any such covenant or agreement unenforceable by reason of the
breadth or such scope or otherwise, it is the intention of Executive and the
Company that such determination shall not bar or in any way affect the Company’s
or any of its subsidiaries’, affiliates’, successors’ or assigns’ right to the
relief provided above in the courts of any other jurisdiction within the
geographic scope of such covenants and agreements, as to breaches of such
covenants and agreements in such other respective jurisdictions, such covenants
and agreements as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants and agreements.

15. Intentionally omitted.

16. Binding Agreement. This Agreement is a personal contract and the rights and
interests of the Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him. This Agreement shall inure to the
benefit of and be enforceable by the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to him hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee or, if there
is no such designee, to his estate. This Agreement shall be binding upon and
shall by its terms automatically be assigned to any successor in interest to the
Company in a Change in Control, including but not limited to any entity that
acquires substantially all of the assets, capital stock or operations of the
Company.

17. Return of Company Property. Executive agrees that following the termination
of his employment for any reason, he shall return all property of the Company,
its subsidiaries, affiliates and any divisions thereof he may have managed which
is then in or thereafter comes into his possession, including, but not limited
to, documents, contracts, agreements, plans, photographs, books, notes,
electronically stored data and all copies of the foregoing as well as any
materials or equipment supplied by the Company to Executive.

18. Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto, including, without limitation, the Prior
Agreement. Executive represents that, in executing this Agreement, he does not
rely and has not relied upon any representation or statement not set forth
herein made by the Company with regard to the subject matter, bases or effect of
this Agreement or otherwise.

19. Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants shall not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement shall not
operate as a waiver of any other breach or default.

20. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier or fax or registered or
certified mail, postage prepaid, return receipt requested, addressed to
Executive at the most recent address on the Company’s payroll records and to the
Company at the address indicated below or to such other address as either party
may subsequently give notice of hereunder in writing:

 

7



--------------------------------------------------------------------------------

To the Company at:

Zhone Technologies, Inc.

7195 Oakport Street

Oakland, CA 94621

Attention: Chief Financial Officer

Fax: (510) 777-7001

Any notice delivered personally or by courier under this Section 20 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.

21. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

22. Survivorship. The respective rights and obligations of the parties
hereunder, including but not limited to Executive’s obligations under Sections
12 and 13, shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

23. Each Party the Drafter. This Agreement and the provisions contained in it
shall not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.

24. Governing Law. This contract shall be governed by the laws of the State of
California as they are applied to contracts between California residents to be
performed completely within California.

25. Binding Arbitration. Except as provided in Section 14(a) of this Agreement,
the parties agree that any disputes arising out of or related to this Agreement
shall be settled by binding arbitration, and judgment upon the award may be
entered in any court having jurisdiction. The arbitration shall be in Palo Alto,
California and in accordance with the rules of the Judicial Arbitration and
Mediation Services/Endispute in San Francisco, California. A single arbitrator
shall be selected according to the corresponding arbitration rules within thirty
(30) days of submission of the dispute to the arbitrator. The arbitrator shall
conduct the arbitration in accordance with the California Evidence Code. Except
as expressly provided above, no discovery of any kind shall be taken by either
party without the written consent of the other party, provided, however, that
any party may seek the arbitrator’s permission to take any deposition which is
necessary to preserve the testimony of a witness who either is, or may become,
outside the subpoena power of the arbitrator or otherwise unavailable to testify
at the arbitration. The arbitrator shall have the power to enter any award that
could be entered by a Judge of the Superior Court of the State of California
sitting without a jury, and only such power, except that the arbitrator shall
not have the power to award punitive damages, treble damages, or any other
damages which are not compensatory, even if permitted under the laws of the
State of California or any other applicable law. The arbitration award may be
enforced in any court having jurisdiction over the parties and the subject
matter of the arbitration. Subject to Section 26 below, each party shall pay the
fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case. Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, administrative fees,
the fee of the arbitrator, and all other fees and costs, shall be borne by the
Company.

Notwithstanding the foregoing, the parties irrevocably submit to the
non-exclusive jurisdiction of the Superior Court of the State of California,
Santa Clara County, and the United States District Court for the Northern
District of California, Branch nearest to Palo Alto, California, in any action
to enforce an arbitration award. Each party further agrees that personal
jurisdiction over it may be effected by service of process by registered or
certified mail addressed as provided in Section 20 of this Agreement, and that
when so made shall be as if served upon it personally within the State of
California. Both Executive and the Company expressly waive their right to a jury
trial.

 

8



--------------------------------------------------------------------------------

26. Attorney Fees. In the event that any dispute between the Company and
Executive should result in arbitration, the arbitrator may award to one or more
of the Prevailing Persons such reasonable attorney fees, costs and expenses, as
determined by the arbitrator. Any judgment or order enforcing such arbitration
may, in the discretion of the court entering such judgment or order contain, a
specific provision providing for the recovery of attorney fees and costs
incurred in enforcing such judgment or order and an award of prejudgment
interest from the date of the breach at the maximum rate of interest allowed by
law. For the purposes of this Section 26:

(a) “attorney fees” shall include, without limitation, attorney fees incurred in
the following:

(i) arbitration;

(ii) post-arbitration order or judgment motions;

(iii) contempt proceedings;

(iv) garnishment, levy, and debtor and third party examinations;

(v) discovery; and

(vi) bankruptcy litigation;

(b) “Prevailing Person” shall mean any person who is determined by the
arbitrator in the proceeding to have prevailed or who prevails by dismissal,
default or otherwise.

27. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

28. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(Signature Page Follows)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ZHONE TECHNOLOGIES, INC.     EXECUTIVE By:    /s/ KIRK MISAKA     /s/ MORY
EJABAT

Name: Kirk Misaka

Title: Chief Financial Officer

    Mory Ejabat

 

10